          Case 6:19-cv-00616-ADA-JCM Document 1 Filed 10/16/19 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

MATHEW BAXTER AND                                   §
TONYA BAXTER                                        §
                                                    §           CIVIL ACTION NO. 6:19-cv-616
v.                                                  §
                                                    §                         JURY DEMANDED
BELFOR USA GROUP, INC.                              §
d/b/a BELFOR PROPERTY                               §
RESTORATION                                         §

                             DEFENDANT BELFOR USA GROUP, INC.
                           d/b/a BELFOR PROPERTY RESTORATION’S
                            NOTICE OF REMOVAL OF CIVIL ACTION

          Defendant Belfor USA Group, Inc. d/b/a Belfor Property Restoration (“Belfor” or

“Removing Defendant”), by and through its attorneys, and pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446, files this Notice of Removal of the action styled Mathew Baxter and Tonya Baxter v.

Belfor USA Group, Inc. d/b/a Belfor Property Restoration, Case No. CV607-19DC (the

“Action”), from the Hill County, Texas District Court, in which this action now is pending, to the

United States District Court of the Western District of Texas, Waco Division.

                                       I.      INTRODUCTION

          This is a civil action over which this Court has original subject-matter jurisdiction under

28 U.S.C. §§ 1332 and 1441(b), in that the matter in controversy exceeds Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs, and is between citizens of

different States; Defendant Belfor is not a citizen of Hill County, Texas, where the underlying

Action was commenced. In support thereof, Removing Defendant states as follows:




                                                                                                   1
Belfor Notice of Removal
4832-8682-0777
           Case 6:19-cv-00616-ADA-JCM Document 1 Filed 10/16/19 Page 2 of 5



1.         On or about September 12, 2019, Mathew Baxter and Tonya Baxter (“Baxter” or

“Plaintiff”) filed a Complaint against Defendant Belfor in the 66th Judicial District Court of Hill

County, Texas. The case was assigned Case No. CV607-19DC.1

2.         Defendant Belfor was served with the Summons and Petition on September 23, 2019.2

3.         No other pleadings have been served on Belfor and no orders have been entered by the

Court.

4.         This Notice of Removal is timely under 28 U.S.C. § 1446(b), because it is filed within 30

days of Belfor’s receipt of Plaintiff’s Petition, and within one year of the commencement of the

Action.

                    II.     BASIS FOR REMOVAL: DIVERSITY JURISDICTION

5.         This action is subject to removal pursuant to 28 U.S.C. § 1441(a) because it is within the

original jurisdiction of the United States District Court under 28 U.S.C. § 1332(a).

6.         There is diversity of citizenship between the Plaintiff and Defendant under 28 U.S.C. §

1332(a) in that:

           a.       Plaintiffs Mathew Baxter and Tonya Baxter are individuals domiciled in Bynum,

                    Hill County, Texas, and therefore, for the purposes of this Notice of Removal,

                    Plaintiffs are citizens of Hill County, Texas.3

           b.       Defendant Belfor USA Group, Inc. is a corporation incorporated under the laws of

                    the State of Colorado, with its principal place of business in Birmingham,

                    Michigan, and therefore, for the purpose of this Notice of Removal, Defendant

                    Belfor is a citizen of the states of Colorado or Michigan; and


1
     See Plaintiff’s Petition, attached hereto as Exhibit D.
2
     See Notice of Service of Process, attached hereto as Exhibit E.
3
     See Ex. D, ¶ 5.
                                                                                                   2
Belfor Notice of Removal
4832-8682-0777
          Case 6:19-cv-00616-ADA-JCM Document 1 Filed 10/16/19 Page 3 of 5



7.        The United States District Court for the Western District of Texas has subject matter

jurisdiction over this action pursuant to 28 U.S.C. § 1332 because the amount in controversy,

exclusive of interest and costs, exceeds Seventy-Five Thousand Dollars ($75,000.00).

          Diversity jurisdiction is proper if “‘it is facially apparent’ from the plaintiffs’ complaint

that their ‘claims are likely above [$75,000].’ . . . If the value of the claims is not apparent, then

the defendants ‘may support federal jurisdiction by setting forth the facts— [either] in the

removal petition [or] by affidavit—that support a finding of the requisite amount.’”4 Diversity

jurisdiction exists where a removing defendant establishes by a preponderance of the evidence

that the amount in controversy exceeds $75,000.5

          Here, Plaintiffs state in their Petition that they seek monetary relief in excess of $100,000

against Belfor.6 Therefore, based on the value of the relief made facially apparent by the

Petition, the amount in controversy far exceeds $75,000, exclusive of interests and costs.

                                               III.     VENUE

8.        Pursuant to 28 U.S.C. § 1446(d), Defendant Belfor will file a Notice of Filing of Notice

of Removal with the Hill County, Texas District Court.

9.        Defendant Belfor will serve a copy of the Notice of Removal on Plaintiffs in accordance

with 28 U.S.C. § 1446(d).

10.       Pursuant to 28 U.S.C. § 1441(a), venue is proper in this Court because it is the “district

and division embracing the place where such action is pending.”




4
    Govea v. JPMorgan Chase Bank, N.A., No. CIV.A. H-10-3482, 2010 WL 5140064, at *2 (S.D. Tex. Dec.
10,2010) (quoting Garcia v. Koch Oil Co. of Tex. Inc., 351 F.3d 636, 639 (5th Cir. 2003) (quoting Allen v. R & H
Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995))).
5
   Garcia v. Koch Oil Co. of Tex., Inc., 351 F.3d 636, 638-39 (5th Cir. 2003) (quoting De Aguilar v. Boeing Co., 11
F.3d 55, 58 (5th Cir. 1993)).
6
  See Ex. D, ¶ 7.
                                                                                                                 3
Belfor Notice of Removal
4832-8682-0777
          Case 6:19-cv-00616-ADA-JCM Document 1 Filed 10/16/19 Page 4 of 5



                       IV.   ADDITIONAL REQUIREMENTS AND EXHIBITS

          Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is accompanied by copies of the

following:

Exhibit A           Index of Exhibits being filed with this Federal Notice of Removal;
Exhibit B           List of all counsel of record;
Exhibit C           State Cause No. CV607-19DC docket sheet;
Exhibit D           09/12/19 Baxter Original Petition No. CV607-19DC;
Exhibit E           09/23/19 Belfor served with suit No. CV607-19D, and;
Exhibit F           10/14/19 Belfor original answer in No. CV607-19DC.

11.       Defendant Belfor reserves the right to amend or supplement this Notice of Removal.

12.       By filing this Notice of Removal, Defendant Belfor does not waive, and expressly

reserves its right to raise, any and all procedural and/or substantive defenses.

13.       Belfor requests a trial by jury.

14.       No previous application has been made for the relief requested herein.

          WHEREFORE, Defendant Belfor USA Group, Inc. d/b/a Belfor Property Restoration

gives notice that the action pending against it in the Hill County, Texas District Court has been

removed from that court to the United States District Court for the Western District of Texas,

Waco Division, dated this 14th day of October 2019.




                                                                                               4
Belfor Notice of Removal
4832-8682-0777
          Case 6:19-cv-00616-ADA-JCM Document 1 Filed 10/16/19 Page 5 of 5



                                               Respectfully submitted,

                                               BAKER DONELSON
                                               BEARMAN, CALDWELL & BERKOWITZ, P.C.


                                               By: /s/ Eddy De Los Santos
                                               Eddy De Los Santos
                                               Federal ID No. 602417
                                               TX Bar No. 24040790
                                               edelossantos@bakerdonelson.com
                                               1301 McKinney Street, Suite 3700
                                               Houston, Texas 77010
                                               Telephone: (713) 650-9700
                                               Facsimile: (713) 650-9701
                                               Attorneys for Belfor USA Group, Inc.
                                               d/b/a Belfor Property Restoration

                               CERTIFICATE OF SERVICE

        I certify that on October 16, 2019, a true and correct copy of the foregoing document was
delivered to the following counsel of record on the CM/ECF system, which will automatically
serve a Notice of Electronic Filing:

Attorneys for Mathew Baxter and Tonya Baxter
Kara E. Pratt
Federal ID No.
TX Bar No. 00795341
Email:
P.O. Box 916
111S. Waco Street
Hillsboro, TX 76645
Telephone: (254) 580-2443
Facsimile (254) 580-2474


                                               By: /s/ Eddy De Los Santos




                                                                                               5
Belfor Notice of Removal
4832-8682-0777
